Title: To Alexander Hamilton from William Short, 10 June 1791
From: Short, William
To: Hamilton, Alexander


Paris June 10. 1791
Sir
Since my last letters of the 3d & 5th. inst. I have recieved a letter from the commissioners at Amsterdam of which I have the honor of inclosing a copy as well as of mine to them which occasioned it. I have not yet recieved their answer to mine written in consequence of theirs of which I inclosed you a copy in my letter of the 3d. but this letter serves as an answer as you will see by the contents. I am taking measures therefore to know whether the U.S. can now make a loan in the low countries at 4½ p cent interest. In that case I shall suppose there can be no doubt as to the propriety of making there that which your letter of April 13 authorizes me to open. I have hopes that whilst acquiring this information I shall be happy enough to hear from you as to the propriety of obtaining a credit for the U.S. somewhere out of Holland. Until then I cannot know whether you consider the subject in the same light that I do, nor whether it has presented itself to me in all the aspects in which you may think it should be examined; & of course I shall postpone for that purpose making the experiment unless tempted to it by being offered better terms than can be procured at Amsterdam.
You will observe also that the commissioners added to the opinion which I mentioned to you of the necessity of augmenting the commission if the rate of interest is diminished. It is possible this may be found necessary but I am not fully convinced of it. Of course it would not be done without a further conviction of the necessity. If the elimination of the interest cannot be effected on any other terms, a very little calculation will shew the advantage of adopting them.

In anxious expectation of hearing from you fully on these subjects I have the honor to be Sir, your most obedient humble servant.
W: Short
P.S. I have just learned that the Dutch E. India company, have recalled the Governor of the Cape of Good-hope & determined to send there commissaries in order to examine into the state of affairs & restore order in them. This confirms the opinion of their extreme disorder.
The Honble. Alexander Hamilton Secretary of the Treasury Philadelphia
